Case 1:20-cv-00520-TH-ZJH Document 9 Filed 09/01/21 Page 1 of 1 PageID #: 102



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION


KENNY LAWSON                                     §

VS.                                              §             CIVIL ACTION NO. 1:20-CV-520

WARDEN, FCI BEAUMONT LOW                         §

                         ORDER ADOPTING THE MAGISTRATE
                       JUDGE’S REPORT AND RECOMMENDATION

       Petitioner, Kenny Lawson, an inmate confined at FCI Beaumont Low, proceeding pro se,
filed this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends dismissing the petition for writ of habeas corpus for failure to

exhaust administrative remedies (docket entry no. 8).

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in

accordance with the recommendations of the Magistrate Judge.

       SIGNED this the 1 day of September, 2021.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
